[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Schmick, Slip Opinion No. 2015-Ohio-3924.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3924
            THE STATE OF OHIO, APPELLANT, v. SCHMICK, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Schmick, Slip Opinion No. 2015-Ohio-3924.]
Judgment reversed and cause remanded on the authority of State v. Rogers.
 (No. 2013-1852—Submitted August 11, 2015—Decided September 29, 2015.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 99262,
                                   2013-Ohio-4488.
                                 __________________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the Cuyahoga County Court of Common Pleas on the authority of
State v. Rogers, Slip Opinion No. 2015-Ohio-2459.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
FRENCH, JJ., concur.
        O’NEILL, J., dissents.
                                 __________________
                            SUPREME COURT OF OHIO




       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Joseph
J. Ricotta and Adam M. Chaloupka, Assistant Prosecuting Attorneys, for
appellant.
       John P. Parker, for appellee.
                              __________________




                                       2